               Case 1:18-cv-00068 Document 442 Filed on 10/28/19 in TXSD Page 1 of 4




                                                 State of New Jersey
PHILIP D. MURPHY                              OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                      DIVISION OF LAW
SHEILA Y. OLIVER                                         25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                              PO Box 112                                                 Director
                                                     TRENTON, NJ 08625-0112


                                                      October 28, 2019

       Hon. Andrew S. Hanen
       United States District Court
       515 Rusk Street, Room 8613
       Houston, TX 77002

                        Re: State of Texas, et al. v. United States, et al., No. 1:18-cv-00068
                        Letter Memorandum Addressing Evidence for Summary Judgment

       Dear Judge Hanen:

              Your Honor has requested that the parties address what evidence this Court may consider
       when deciding the Plaintiff States’ motion for summary judgment. The evidence this Court may
       consider varies depending on the particular issue addressed by the Court.

               In regard to the Plaintiff States’ claims arising under the APA, the general rule is that this
       Court is limited to the administrative record. If a party seeks consideration of evidence outside the
       administrative record to address the merits of such an APA claim, that party bears the burden of
       demonstrating exceptional circumstances to justify consideration of that evidence—something that
       the Plaintiff States have not done here. By contrast, this Court may consider evidence beyond that
       record in regard to the Plaintiff States’ claim under the Take Care Clause—a constitutional claim
       not brought pursuant to the APA. This Court may also consider evidence beyond the administrative
       record to determine non-merits questions such as a party’s standing and the extent and type of
       remedy that may be appropriate. This letter addresses each issue in turn, and at the end offers a
       section on the appropriate next procedural steps.

       I.         APA Challenges Typically Are Limited To The Administrative Record, And The
                  Plaintiff States Have Not Met Their High Burden To Overcome That Rule.

               In general, review of agency action is limited to the administrative record. See Goonsuwan
       v. Ashcroft, 252 F.3d 383, 391 n.15 (5th Cir. 2001) (“It is a bedrock principle of judicial review
       that a court reviewing an agency decision should not go outside of the administrative record.”);
       Harris v. United States, 19 F.3d 1090, 1096 n.7 (5th Cir. 1994) (“we may not consider evidence
       outside the administrative record when determining whether to uphold agency action”); State of



                              HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3232 • FAX: (609) 292-0690
                         New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
      Case 1:18-cv-00068 Document 442 Filed on 10/28/19 in TXSD Page 2 of 4
                                                             October 28, 2019
                                                                       Page 2

La., ex rel. Guste, v. Verity, 853 F.2d 322 (5th Cir. 1988) (“Agency action is to be upheld, if at all,
on the basis of the record before the agency at the time it made its decision.”).

        Despite this general rule, federal courts do, on rare occasions, consider evidence outside
the administrative record when examining the merits of an APA claim. In the D.C. Circuit, the
recent trend has been to severely limit the situations in which such evidence may be considered.
See United Student Aid Funds, Inc. v. Devos, 237 F.Supp. 3d 1, 3-4 (D.D.C. 2017) (explaining the
narrowing trend in the Circuit). In City of Dania Beach v. Federal Aviation Administration, the
D.C. Circuit laid out its current view, which recognizes only three exceptions to the general rule
in APA cases: “(1) if the agency deliberately or negligently excluded documents that may have
been adverse to its decision; (2) if background information was needed to determine whether the
agency considered all the relevant factors, or (3) if the agency failed to explain administration
action so as to frustrate judicial review.” 628 F.3d 581, 590 (D.C. Cir. 2011) (internal quotation
marks omitted). And just three years later, in 2014, in CTS Corp. v. E.P.A., the Court noted that
“[e]xceptions to [the black-letter] rule are quite narrow and rarely invoked. They are primarily
limited to cases where the procedural validity of the agency’s action remains in serious question.”
759 F.3d 52, 64 (D.C. Cir. 2014) (internal quotation marks omitted).

         The Plaintiff States have not met their burden of demonstrating circumstances sufficient to
justify the need for judicial consideration of extra-record evidence on their APA claims. See Grace
v. Whitaker, 344 F.Supp.3d 96, 112 (D.D.C. 2018) (party seeking to put additional materials before
the court must demonstrate unusual circumstances justifying departure from the general APA
rule); Pacific Shores Subdivision v. United States, 448 F.Supp.2d 1, 6 (D.D.C. 2006) (plaintiffs
failed to meet their burden to include additional evidence in the record). To date, the Plaintiff
States have not offered evidence or argument that an exception applies sufficient to support
considering extra-record evidence on these APA claims.

        To be sure, when this Court (and Fifth Circuit on review) considered the validity of DAPA
at the preliminary injunction stage, it appears to have considered certain evidence going beyond
the administrative record. Because the issue does not appear to have been raised, the Fifth Circuit
decision in Texas v. United States, 809 F.3d 134 (5th Cir. 2015), does not address or establish any
clear principle concerning the circumstances under which it is appropriate to consider evidence
outside the administrative record. Of course, to the extent that this Court intends to rely on the
Fifth Circuit’s preliminary injunction findings from Texas v. United States, this Court would also
need to consider the counter-evidence developed in this litigation.

       For these reasons, this Court should not consider examine extra-record evidence when it
evaluates the merits of the Plaintiff States’ APA claims.

II.    By Contrast, The Court May Consider Extra-Record Evidence When It Considers
       the Plaintiff States’ Constitutional Claims, the Parties’ Standing, and Any Issues
       Surrounding An Appropriate Remedy.

        Although strict rules govern the consideration of evidence outside the administrative record
in APA lawsuits, no such rules apply to the other questions in this case. First, this Court is not
limited to the administrative record when evaluating the Plaintiff States’ non-APA claim arising
       Case 1:18-cv-00068 Document 442 Filed on 10/28/19 in TXSD Page 3 of 4
                                                              October 28, 2019
                                                                        Page 3

under the Take Care Clause. See, generally, Patterson v. Def. POW/MIA Accounting Agency, 343
F.Supp.3d 637, 658 (W.D. Tex. 2018) (“even if Plaintiffs’ APA claims are determined to
be limited to the administrative record, it is clear that not all of Plaintiffs’ claims will be limited in
this way”). Second, this Court may consider evidence beyond the administrative record to address
issues involving standing. Permian Basin Petroleum Ass’n v. Dep’t of the Interior, 14-CV-50,
2015 WL 12910680, at *1 (W.D. Tex. Sept. 1, 2015) (although Court’s review is otherwise limited
to the administrative record, “the Court may consider . . . extra-record evidence to determine
standing”). Likewise, this Court may consider evidence outside the administrative record to
determine whether the Plaintiff States are entitled to the specific remedies they seek. See, e.g.,
Grace v. Whitaker, 344 F.Supp.3d 96, 114 (D.D.C. 2018); Eco Tour Adventures, Inc. v. Zinke, 249
F.Supp.3d 360, 370 n.7 (D.D.C 217). Issues such as these, which do not go to the merits of an
APA substantive or procedural challenge, are not issues that typically can be addressed based on
the administrative record, which is limited to the information before the agency at the time of its
decision-making.

III.    This Court Should Consider the Following Next Steps

        In addition to addressing this Court’s question, New Jersey also respectfully proposes two
steps that may be appropriate for efficient case management. First, at this stage of the briefing,
New Jersey does not know if the Plaintiff States intend to urge this Court to consider evidence
beyond the administrative record in determining the merits of their APA claims, and on what basis
they would claim that doing so is legally proper. Should the Plaintiff States disagree with New
Jersey’s legal position, New Jersey requests an opportunity to respond to any submission to the
extent that the Plaintiff States argue particular “extraordinary reasons” which would permit this
Court to examine evidence beyond the administrative record when addressing the merits of those
claims.

       Second, it is important to note that the United States has not yet filed a certified copy of
the administrative record with this Court. The United States produced for the parties in discovery
a proposed administrative record. Depending on this Court’s ruling on the threshold legal questions
presented here, the parties may need to raise challenges to the completeness of the administrative
record produced or may file requests to supplement the administrative record.


                                                Respectfully submitted,

                                                GURBIR S. GREWAL
                                                ATTORNEY GENERAL OF NEW JERSEY



                                        By:     /s Glenn J. Moramarco
                                                Glenn J. Moramarco
                                                Assistant Attorney General
     Case 1:18-cv-00068 Document 442 Filed on 10/28/19 in TXSD Page 4 of 4
                                                            October 28, 2019
                                                                      Page 4

                                   Jeremy Hollander
                                   Assistant Attorney General
                                   Kenneth S. Levine
                                   Deputy Attorney General

cc: counsel of record via ECF
